TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00759-CR


Jung Park, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY

NO. 676026, HONORABLE JAN BRELAND, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Informations accusing appellant Jung Park of telephone harassment were filed in
Travis County cause numbers 676026 and 676027.  At Park's trial in cause number 676027, he
admitted his guilt in cause number 676026 and that unadjudicated offense was taken into
consideration in determining his sentence.  See Tex. Pen. Code Ann. § 12.45 (West 2003).  Park
thereafter filed written notices of appeal in both causes, which were forwarded to this Court and
assigned cause numbers 03-04-00759-CR and 03-04-00760-CR.
There is no right of appeal from an order granting a section 12.45 motion.  Lackie v.
State, 70 S.W.3d 344, 345 (Tex. App.--Waco 2002, no pet.); Hilburn v. State, 946 S.W.2d 885, 886
(Tex. App.--Fort Worth 1997, no pet.).  We therefore grant the State's motion to dismiss the appeal
in the instant cause.  Park's appeal from his conviction in cause number 676027, our cause number
03-04-00760-CR, remains on the active docket of the Court.
The appeal is dismissed for want of jurisdiction.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   January 31, 2005
Do Not Publish